



EXHIBIT 10.1


CATCHMARK TIMBER TRUST, INC.
2017 INCENTIVE PLAN


Article 1
PURPOSE
1.1
GENERAL.    The purpose of the CatchMark Timber Trust, Inc. 2017 Incentive Plan
(the “Plan”) is to promote the success, and enhance the value, of CatchMark
Timber Trust, Inc. (the “Company”), by linking the personal interests of
employees, officers, directors and consultants of the Company or any Affiliate
(as defined below) to those of Company stockholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

Article 2    
DEFINITIONS
2.1
DEFINITIONS.    When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a)
“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that directly
or through one or more intermediaries controls, is controlled by or is under
common control with, the Company, as determined by the Committee.

(b)
“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Performance Awards, Other
Stock-Based Awards, or any other right or interest relating to Stock or cash,
granted to a Participant under the Plan.

(c)
“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

(d)
“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of the
General Rules and Regulations under the 1934 Act.








--------------------------------------------------------------------------------




(e)
“Board” means the Board of Directors of the Company.

(f)
“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment, severance or similar agreement, if
any, between such Participant and the Company or an Affiliate, provided, however
that if there is no such employment, severance or similar agreement in which
such term is defined, and unless otherwise defined in the applicable Award
Certificate, “Cause” shall mean any of the following acts by the Participant, as
determined by the Committee or the Board: (i) the willful and continued failure
of the Participant to perform his or her required duties as an officer or
employee of the Company or any Affiliate, (ii) any action by the Participant
that involves willful misfeasance or gross negligence, (iii) the requirement of
or direction by a federal or state regulatory agency that has jurisdiction over
the Company or any Affiliate to terminate the employment of the Participant,
(iv) the conviction of the Participant of the commission of any criminal offense
that involves dishonesty or breach of trust, or (v) any intentional breach by
the Participant of a material term, condition or covenant of any agreement
between the Participant and the Company or any Affiliate.

(g)
“Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:

(i)
individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director after the Effective Date and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

(ii)
any person becomes a Beneficial Owner, directly or indirectly, of either (A) 50%
or more of the then-outstanding shares of common stock of the Company (“Company
Common Stock”) or (B) securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
of Company Common Stock or Company Voting Securities shall not constitute a
Change in Control: (w) an acquisition directly from the Company, (x) an
acquisition by the Company or a Subsidiary of the Company, (y) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary of the Company, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii) below); or



2



--------------------------------------------------------------------------------




(iii)
the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or a
Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 50% or more of the total common stock or 50% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(h)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.

(i)
“Committee” means the committee of the Board described in Article 4.

(j)
“Company” means CatchMark Timber Trust, Inc., a Maryland corporation, or any
successor corporation.

(k)
“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, director or consultant of the Company or any



3



--------------------------------------------------------------------------------




Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, (ii) in the discretion of the Committee as specified at or prior to
such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, (iii) a Participant
transfers from being an employee of the Company or an Affiliate to being a
director of the Company or of an Affiliate, or vice versa, (iv) in the
discretion of the Committee, a Participant transfers from being an employee of
the Company or an Affiliate to being a consultant to the Company or of an
Affiliate, or vice versa, (v) in the discretion of the Committee as specified at
or prior to such occurrence, a Participant transfers from being an employee of
the Company or an Affiliate to being a consultant to the Company or an
Affiliate, or vice versa, or (vi) any leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option. Whether
military, government or other service or other leave of absence shall constitute
a termination of Continuous Service shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive; provided, however, that for purposes of any Award that is
subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).
(l)
“Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(m)
“Deferred Stock Unit” means a right granted to a Participant under Article 9 to
receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

(n)
“Disability” means the inability of the Participant, as reasonably determined by
the Company, to perform the essential functions of his or her regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months. .

(o)
“Dividend Equivalent” means a right granted to a Participant under Article 12.

(p)
“Effective Date” has the meaning assigned such term in Section 3.1.



4



--------------------------------------------------------------------------------




(q)
“Eligible Participant” means an employee, officer, director or consultant of the
Company or any Affiliate.

(r)
“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.

(s)
“Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, the mean between the bid and offered prices
as quoted by the applicable interdealer quotation system for such date, provided
that if the Stock is not quoted on an interdealer quotation system or it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable and in compliance with Code
Section 409A.

(t)
“Full-Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

(u)
“Grant Date” of an Award means the first date on which all necessary corporate
action has been taken to approve the grant of the Award as provided in the Plan,
or such later date as is determined and specified as part of that authorization
process. Notice of the grant shall be provided to the grantee within a
reasonable time after the Grant Date.

(v)
“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(w)
“Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, (b) a “non-employee”
director under Rule 16b-3 of the 1934 Act, and (c) an “outside” director under
Section 162(m) of the Code.

(x)
“Non-Employee Director” means a director of the Company who is not a common law
employee of the Company or an Affiliate.

(y)
“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(z)
“Option” means a right granted to a Participant under Article 7 of the Plan to
purchase Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Nonstatutory Stock Option.

(aa)
“Other Stock-Based Award” means a right, granted to a Participant under Article
13, that relates to or is valued by reference to Stock or other Awards relating
to Stock.



5



--------------------------------------------------------------------------------




(bb)
“Parent” means a corporation, limited liability company, partnership or other
entity which owns or beneficially owns a majority of the outstanding voting
stock or voting power of the Company. Notwithstanding the above, with respect to
an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(cc)
“Participant” means an Eligible Participant who has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.4 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

(dd)
“Performance Award” means any award granted under the Plan pursuant to Article
10.

(ee)
“Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(ff)
“Plan” means the CatchMark Timber Trust, Inc. 2017 Incentive Plan, as amended
from time to time.

(gg)
“Prior Plan” means the Amended and Restated CatchMark Timber Trust, Inc. 2005
Long-Term Incentive Plan.

(hh)
“Qualified Performance-Based Award” means an Award that is either (i) intended
to qualify for the Section 162(m) Exemption and is made subject to performance
goals based on Qualified Business Criteria as set forth in Section 11.2, or
(ii) an Option or SAR having an exercise price equal to or greater than the Fair
Market Value of the underlying Stock as of the Grant Date.

(ii)
“Qualified Business Criteria” means one or more of the Business Criteria listed
in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

(jj)
“Restricted Stock” means Stock granted to a Participant under Article 9 that is
subject to certain restrictions and to risk of forfeiture.

(kk)
“Restricted Stock Unit” means the right granted to a Participant under Article 9
to receive shares of Stock (or the equivalent value in cash or other property if
the Committee so provides) in the future, which right is subject to certain
restrictions and to risk of forfeiture.

(ll)
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(mm)
“Shares” means shares of the Company’s Class A Common Stock, $0.01 par value. If
there has been an adjustment or substitution pursuant to Section 15.1, the term
“Shares” shall also include any shares of stock or other securities that are
substituted for Shares or into which Shares are adjusted pursuant to
Section 15.1.



6



--------------------------------------------------------------------------------




(nn)
“Stock” means the Company’s Class A Common Stock, $0.01 par value and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.

(oo)
“Stock Appreciation Right” or “SAR” means a right granted to a Participant under
Article 8 to receive a payment equal to the difference between the Fair Market
Value of a Share as of the date of exercise of the SAR over the base price of
the SAR, all as determined pursuant to Article 8.

(pp)
“Subsidiary” means any corporation, limited liability company, partnership or
other entity, domestic or foreign, of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company. Notwithstanding the above, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.

(qq)
“1933 Act” means the Securities Act of 1933, as amended from time to time.

(rr)
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

Article 3    
EFFECTIVE TERM OF PLAN
3.1
EFFECTIVE DATE.    The Plan shall be effective as of the date it is approved by
the stockholders of the Company (the “Effective Date”).

3.2
TERMINATION OF PLAN.    Unless earlier terminated as provided herein, the Plan
shall continue in effect until the date of the 2027 stockholders’ meeting or, if
the stockholders approve an amendment to the Plan that increases the number of
Shares subject to the Plan, the tenth anniversary of the date of such approval.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan. Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten (10) years
after the Effective Date.

Article 4    
ADMINISTRATION
4.1
COMMITTEE.    The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. Unless and until changed by the Board, the Compensation Committee of the
Board is designated as the Committee to administer the Plan. It is intended that
at least two of the directors appointed to serve on the Committee shall be
Independent Directors and that any such members of the Committee who do not so
qualify shall abstain from participating in any decision to make or administer
Awards that are made to Eligible Participants who at the time of consideration
for such Award (i) are persons subject to the short-swing profit rules of
Section 16 of the 1934 Act, or (ii) are reasonably anticipated to become Covered
Employees during the term of the Award. However, the mere fact that a Committee
member shall fail to qualify as an Independent Director or shall fail to abstain
from such action shall not invalidate any Award made by the Committee which
Award is otherwise validly made under the Plan. The members of the Committee
shall be appointed by, and may be changed at any time and from time to time in
the discretion of,



7



--------------------------------------------------------------------------------




the Board. The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.
4.2
ACTION AND INTERPRETATIONS BY THE COMMITTEE.    For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

4.3
AUTHORITY OF COMMITTEE.    Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:

(a)
grant Awards;

(b)
designate Participants;

(c)
determine the type or types of Awards to be granted to each Participant;

(d)
determine the number of Awards to be granted and the number of Shares or dollar
amount to which an Award will relate;

(e)
determine the terms and conditions of any Award granted under the Plan;

(f)
prescribe the form of each Award Certificate, which need not be identical for
each Participant;

(g)
decide all other matters that must be determined in connection with an Award;

(h)
establish, adopt or revise any plan, program or policy for the grant of Awards
as it may deem necessary or advisable, including but not limited to short-term
incentive programs, and any special plan documents;

(i)
establish, adopt or revise any rules, regulations, guidelines or procedures as
it may deem necessary or advisable to administer the Plan;



8



--------------------------------------------------------------------------------




(j)
make all other decisions and determinations that may be required under the Plan
or as the Committee deems necessary or advisable to administer the Plan;

(k)
amend the Plan or any Award Certificate as provided herein; and

(l)
adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

Notwithstanding the foregoing, grants of Awards to non-employee directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of non-employee
directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to non-employee directors.
4.4
DELEGATION.

(a)
Administrative Duties.    The Committee may delegate to one or more of its
members or to one or more officers of the Company or an Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.

(b)
Special Committee.    The Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to
Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date
are reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.

Article 5    
SHARES SUBJECT TO THE PLAN
5.1
NUMBER OF SHARES.    Subject to adjustment as provided in Section 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 1,800,000, all of which may
be granted as Incentive Stock Options. From and after the Effective Date, no
further awards shall be granted under the Prior Plan, and the Prior Plan shall
remain in effect only so long as awards granted thereunder shall remain
outstanding.



9



--------------------------------------------------------------------------------




5.2
SHARE COUNTING.    Shares covered by an Award shall be subtracted from the Plan
share reserve as of the Grant Date, but shall be added back to the Plan share
reserve or otherwise treated in accordance with subsections (a) through (i) of
this Section 5.2.

(a)
To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.

(b)
Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.

(c)
Shares withheld from an Award to satisfy tax withholding requirements will count
against the number of Shares remaining available for issuance pursuant to Awards
granted under the Plan, and Shares delivered by a participant to satisfy tax
withholding requirements will not be added to the Plan share reserve.

(d)
The full number of Shares subject to an Option shall count against the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation) .

(e)
The full number of Shares subject to a SAR shall count against the number of
Shares remaining available for issuance pursuant to Awards made under the Plan
(rather than the net number of Shares actually delivered upon exercise).

(f)
Substitute Awards granted pursuant to Section 14.12 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under
Section 5.1.

(g)
Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

5.3
STOCK DISTRIBUTED.    Any Stock distributed pursuant to an Award may consist, in
whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4
LIMITATION ON AWARDS.    Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

(a)
Options.    The maximum number of Shares subject to Options granted under the
Plan in any calendar year to any one Participant shall be 250,000.

(b)
SARs.    The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan in any calendar year to any one Participant shall be
150,000.

(c)
Performance Awards.    With respect to any one calendar year (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in



10



--------------------------------------------------------------------------------




cash or property other than Shares shall be $3,000,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 500,000 Shares. For purposes of applying these limits
in the case of multi-year performance periods, the amount of cash or property or
number of Shares deemed paid with respect to any one 12-month period is the
total amount payable or Shares earned for the performance period divided by the
number of 12-month periods in the performance period.
5.5
LIMITATION ON COMPENSATION FOR NON-EMPLOYEE DIRECTORS. With respect to any one
calendar year, the aggregate compensation that may be granted to any
non-employee director, including all meeting fees, cash retainers and retainers
granted in the form of Awards, shall not exceed $350,000, or $500,000 in the
case of a non-employee Chairman of the Board or Lead Director. For purposes of
such limit, the value of Awards will determined based on the aggregate Grant
Date fair value of all awards issued to the director in such year (computed in
accordance with applicable financial accounting rules).

Article 6    
ELIGIBILITY
6.1
GENERAL.    Awards may be granted only to Eligible Participants. Incentive Stock
Options may be granted only to Eligible Participants who are employees of the
Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of the
Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

Article 7    
STOCK OPTIONS
7.1
GENERAL.    The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(a)
Exercise Price.    The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.12)
shall not be less than the Fair Market Value as of the Grant Date.

(b)
Prohibition on Repricing.    Except as otherwise provided in Section 15.1,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards or Options or SARs with
an exercise or base price that is less than the exercise price of the original
Option, and (iii) the Company may not repurchase an Option for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the exercise price per share of the Option.

(c)
Time and Conditions of Exercise.    The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e), and may include in the Award Certificate a provision that an
Option that is



11



--------------------------------------------------------------------------------




otherwise exercisable and has an exercise price that is less than the Fair
Market Value of the Stock on the last day of its term will be automatically
exercised on such final date of the term by means of a “net exercise,” thus
entitling the optionee to Shares equal to the intrinsic value of the Option on
such exercise date, less the number of Shares required for tax withholding. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised or vested.
(d)
Payment.    The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised,
(iv) broker-assisted market sales, or (iv) any other “cashless exercise”
arrangement.

(e)
Exercise Term.    Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.

(f)
No Deferral Feature.    No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option.

(g)
No Dividend Equivalents.    No Option shall provide for Dividend Equivalents.

7.2
INCENTIVE STOCK OPTIONS.    The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.
Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of
Section 422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

Article 8    
STOCK APPRECIATION RIGHTS
8.1
GRANT OF STOCK APPRECIATION RIGHTS.    The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a)
Right to Payment.    Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:

(1)
The Fair Market Value of one Share on the date of exercise; over



12



--------------------------------------------------------------------------------




(2)
The base price of the SAR as determined by the Committee and set forth in the
Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.

(b)
Prohibition on Repricing.    Except as otherwise provided in Section 15.1,
without the prior approval of the stockholders of the Company, (i) the base
price of a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the original SAR, and
(iii) the Company may not repurchase a SAR for value (in cash or otherwise) from
a Participant if the current Fair Market Value of the Shares underlying the SAR
is lower than the base price per share of the SAR.

(c)
Time and Conditions of Exercise.    The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, and may include in
the Award Certificate a provision that a SAR that is otherwise exercisable and
has a base price that is less than the Fair Market Value of the Stock on the
last day of its term will be automatically exercised on such final date of the
term, thus entitling the holder to cash or Shares equal to the intrinsic value
of the SAR on such exercise date, less the cash or number of Shares required for
tax withholding. Except for SARs granted to Participants outside the United
States, no SAR shall be exercisable for more than ten years from the Grant Date.

(d)
No Deferral Feature.    No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.

(e)
No Dividend Equivalents.    No SAR shall provide for Dividend Equivalents.

(f)
Other Terms.    All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.

Article 9    
RESTRICTED STOCK AND STOCK UNITS
9.1
GRANT OF RESTRICTED STOCK AND STOCK UNITS.    The Committee is authorized to
make Awards of Restricted Stock, Restricted Stock Units or Deferred Stock Units
to Participants in such amounts and subject to such terms and conditions as may
be selected by the Committee. An Award of Restricted Stock, Restricted Stock
Units or Deferred Stock Units shall be evidenced by an Award Certificate setting
forth the terms, conditions, and restrictions applicable to the Award.

9.2
ISSUANCE AND RESTRICTIONS.    Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter.



13



--------------------------------------------------------------------------------




Except as otherwise provided in an Award Certificate or any special Plan
document governing an Award, a Participant shall have none of the rights of a
stockholder with respect to Restricted Stock Units or Deferred Stock Units until
such time as Shares of Stock are paid in settlement of such Awards.
9.3
DIVIDENDS ON RESTRICTED STOCK.   Dividends accrued on shares of Restricted Stock
before they are vested shall be credited by the Company to an account for the
Participant and accumulated without interest until the date upon which the host
Award becomes vested, and, in either case, any dividends accrued with respect to
forfeited Restricted Stock will be reconveyed to the Company without further
consideration or any act or action by the Participant. In no event shall
dividends be paid or distributed until the vesting restrictions of the
underlying Restricted Stock Award lapse.

9.4
FORFEITURE.    Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

9.5
DELIVERY OF RESTRICTED STOCK.    Shares of Restricted Stock shall be delivered
to the Participant at the Grant Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

Article 10    
PERFORMANCE AWARDS
10.1
GRANT OF PERFORMANCE AWARDS.    The Committee is authorized to grant any Award
under this Plan, including cash-based Awards, with performance-based vesting
criteria, on such terms and conditions as may be selected by the Committee. Any
such Awards with performance-based vesting criteria are referred to herein as
Performance Awards. The Committee shall have the complete discretion to
determine the number of Performance Awards granted to each Participant, subject
to Section 5.4, and to designate the provisions of such Performance Awards as
provided in Section 4.3. All Performance Awards shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.

10.2
PERFORMANCE GOALS.    The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals



14



--------------------------------------------------------------------------------




or performance period are no longer appropriate and may (i) adjust, change or
eliminate the performance goals or the applicable performance period as it deems
appropriate to make such goals and period comparable to the initial goals and
period, or (ii) make a cash payment to the participant in an amount determined
by the Committee. The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award if
the recipient of such award (a) was a Covered Employee on the date of the
modification, adjustment, change or elimination of the performance goals or
performance period, or (b) in the reasonable judgment of the Committee, may be a
Covered Employee on the date the Performance Award is expected to be paid.
Article 11    
QUALIFIED PERFORMANCE-BASED AWARDS
11.1
OPTIONS AND STOCK APPRECIATION RIGHTS.    The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

11.2
OTHER AWARDS.    When granting any other Award, the Committee may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
the recipient is or may be a Covered Employee with respect to such Award, and
the Committee wishes such Award to qualify for the Section 162(m) Exemption. If
an Award is so designated, the Committee shall establish performance goals for
such Award within the time period prescribed by Section 162(m) of the Code based
on one or more of the following Qualified Business Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of an Affiliate or a division, region, department or
function within the Company or an Affiliate:

•
Revenue (premium revenue, total revenue or other revenue measures)

•
Sales

•
Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

•
Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

•
Net income (before or after taxes, operating income or other income measures)  

•
Cash (cash flow, cash generation or other cash measures)

•
Stock price or performance 

•
Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

•
Economic value added return measures (including, but not limited to, return on
assets, capital, equity, investments or sales, and cash flow return on assets,
capital, equity, or sales); 

•
Market share 

•
Improvements in capital structure 



15



--------------------------------------------------------------------------------




•
Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures) 

•
Business expansion or consolidation (acquisitions and divestitures) 

•
Internal rate of return or increase in net present value 

•
Productivity measures 

•
Cost reduction measures 

•
Strategic plan development and implementation 

•
Working capital (including, but not limited to, targets relating to inventory
and/or accounts receivable

•
Safety standards 

•
Stock price or performance

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that ceases to exist during a measurement period
shall be disregarded for the entire measurement period. Performance Goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion).
11.3
PERFORMANCE GOALS.    Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period. In addition,
the Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.

11.4
INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA.    The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) unusual or
infrequently occurring items as described in Accounting



16



--------------------------------------------------------------------------------




Standards Codification Topic 225-20 (or any successor pronouncements thereto)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year; (f) any other specific, unusual or nonrecurring events,
or objectively determinable category thereof, including discontinued operations
or changes in the Company’s fiscal year; (g) acquisitions or divestitures; and
(h) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.
11.5
CERTIFICATION OF PERFORMANCE GOALS.    Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

11.6
AWARD LIMITS.    Section 5.4 sets forth, with respect to any one 12-month
period, (i) the maximum number of time-vesting Options or SARs that may be
granted to any one Participant, (ii) the maximum amount that may be paid to any
one Participant for Performance Awards payable in cash or property other than
Shares, and (iii) the maximum number of Shares that may be paid to any one
Participant for Performance Awards payable in Stock.

Article 12    
DIVIDEND EQUIVALENTS
12.1
GRANT OF DIVIDEND EQUIVALENTS.    The Committee is authorized to grant Dividend
Equivalents with respect to Full-Value Awards granted hereunder. Dividend
Equivalents shall entitle the Participant to receive payments equal to ordinary
cash dividends or distributions with respect to all or a portion of the number
of Shares subject to a Full-Value Award, as determined by the Committee.
Dividend Equivalents accruing on unvested Full-Value Awards shall, as provided
in the Award Certificate, either (i) be reinvested in the form of additional
Shares (subject to Share availability under Section 5.1 hereof), which shall be
subject to the same vesting provisions as provided for the host Award, or
(ii) be credited by the Company to an account for the Participant and
accumulated without interest until the date upon which the host Award becomes
vested, and, in either case, any Dividend Equivalents accrued with respect to
forfeited Awards will be reconveyed to the Company without further consideration
or any act or action by the Participant. In no event shall Dividend Equivalents
be paid or distributed until the vesting restrictions of the underlying
Full-Value Award lapse.

Article 13    
STOCK OR OTHER STOCK-BASED AWARDS
13.1
GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.    The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable



17



--------------------------------------------------------------------------------




in, valued in whole or in part by reference to, or otherwise based on or related
to Shares, as deemed by the Committee to be consistent with the purposes of the
Plan, including without limitation (but subject to Section 14.6) Shares awarded
purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, including limited partnership interests in a limited
partnership entity of which the Company is general partner that may be exchanged
or redeemed for Shares on a one-for-one basis, or any profits interest in such
limited partnership entity that may be exchanged or converted into such limited
partnership interests, and Awards valued by reference to book value of Shares or
the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.
Article 14    
PROVISIONS APPLICABLE TO AWARDS
14.1
AWARD CERTIFICATES.    Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

14.2
FORM OF PAYMENT FOR AWARDS.    At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.

14.3
LIMITS ON TRANSFER.    No right or interest of a Participant in any unexercised
or restricted Award may be pledged, encumbered, or hypothecated to or in favor
of any party other than the Company or an Affiliate, or shall be subject to any
lien, obligation, or liability of such Participant to any other party other than
the Company or an Affiliate. No unexercised or restricted Award shall be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution or, except in the case of an Incentive Stock Option,
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such Section applied to an Award under the Plan; provided,
however, that the Committee may (but need not) permit other transfers (other
than transfers for value) where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards.

14.4
BENEFICIARIES.    Notwithstanding Section 14.3, a Participant may, in the manner
determined by the Committee, designate a beneficiary to exercise the rights of
the Participant and to receive any distribution with respect to any Award upon
the Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights under the Plan is subject to all terms and
conditions of the Plan and any Award Certificate applicable to the Participant,
except to the extent the Plan and Award Certificate otherwise provide, and to
any additional restrictions deemed necessary or appropriate by the Committee. If
no beneficiary has been designated or survives the Participant, any payment due
to the Participant shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant,
in the manner provided by the Company, at any time provided the change or
revocation is filed with the Committee.



18



--------------------------------------------------------------------------------




14.5
STOCK TRADING RESTRICTIONS.    All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

14.6
MINIMUM VESTING REQUIREMENTS.    Except in the case of substitute Awards granted
pursuant to Section 14.12, Awards granted under the Plan to an Eligible
Participant shall be subject to a minimum vesting period of one year (subject to
automatic acceleration of vesting only in the event of death or disability of
the Participant as provided in Section 14.7 and Section 14.8 hereof).
Notwithstanding the foregoing, the Committee may grant Awards without the
above-described minimum vesting requirement with respect to Awards covering five
percent (5%) or fewer of the total number of Shares authorized under the Plan.

14.7
ACCELERATION UPON DEATH OR DISABILITY.    Except as otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award, upon the termination of a person’s Continuous
Service by reason of death or Disability:

(a)
all of that Participant’s outstanding Options and SARs shall become fully
exercisable;

(b)
all time-based vesting restrictions on that Participant’s outstanding Awards
shall lapse as of the date of termination; and

(c)
the target payout opportunities attainable under all of such Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the date of termination
occurs during the first half of the applicable performance period, or (B) the
actual level of achievement of all relevant performance goals against target, if
the date of termination occurs during the second half of the applicable
performance period, and, in either such case, there shall be a prorata payout to
the Participant or his or her estate within thirty (30) days following the date
of termination (unless a later date is required by Section 17.3 hereof) based
upon the length of time within the performance period that has elapsed prior to
the date of termination. Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate.

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.
14.8
EFFECT OF A CHANGE IN CONTROL.

(a)
Awards Assumed or Substituted by Surviving Entity.    With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options or SARs shall become fully exercisable,
(ii) all time-based vesting restrictions on the his or her outstanding Awards
shall lapse, and (iii) the target



19



--------------------------------------------------------------------------------




payout opportunities attainable under all outstanding of that Participant’s
performance-based Awards shall be deemed to have been fully earned as of the
date of termination based upon (A) an assumed achievement of all relevant
performance goals at the “target” level if the date of termination occurs during
the first half of the applicable performance period, or (B) the actual level of
achievement of all relevant performance goals against target, if the date of
termination occurs during the second half of the applicable performance period,
and, in either such case, there shall be prorata payout to such Participant
within thirty (30) days following the date of termination of employment (unless
a later date is required by Section 17.3 hereof) based upon the length of time
within the performance period that has elapsed prior to the date of termination
of employment. With regard to each Award, a Participant shall not be considered
to have resigned for Good Reason unless either (i) the Award Certificate
includes such provision or (ii) the Participant is party to an employment,
severance or similar agreement with the Company or an Affiliate that includes
provisions in which the Participant is permitted to resign for Good Reason. Any
Options or SARs shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.
(b)
Awards not Assumed or Substituted by Surviving Entity.    Upon the occurrence of
a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options or SARs shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under outstanding performance-based Awards shall
be deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target, if the Change in Control occurs
during the second half of the applicable performance period, and, in either such
case, there shall be prorata payout to Participants within thirty (30) days
following the Change in Control (unless a later date is required by Section 17.3
hereof) based upon the length of time within the performance period that has
elapsed prior to the Change in Control. Any Options or SARs shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award Certificate. To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Code Section 422(d), the
excess Options shall be deemed to be Nonstatutory Stock Options.

14.9
DISCRETION TO ACCELERATE AWARDS.    Regardless of whether an event has occurred
as described in Section 14.7 or 14.8 above, and subject to Article 11 as to
Qualified Performance-Based Awards, the Committee may in its sole discretion
determine that, upon the termination of service of a Participant for any reason,
or the occurrence of a Change in Control, all or a portion of such Participant’s
Options or SARs shall become fully or partially exercisable, that all or a part
of the restrictions on all or a portion of the Participant’s outstanding Awards
shall lapse, and/or that any



20



--------------------------------------------------------------------------------




performance-based criteria with respect to any Awards held by that Participant
shall be deemed to be wholly or partially satisfied, in each case, as of such
date as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.9.
14.10
FORFEITURE EVENTS.    Awards under the Plan shall be subject to any compensation
recoupment policy that the Committee may adopt from time to time that is
applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.

14.11
SUBSTITUTE AWARDS.    The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

Article 15    
CHANGES IN CAPITAL STRUCTURE
15.1
MANDATORY ADJUSTMENTS.    In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Sections
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically,
without the necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate purchase price therefor.



21



--------------------------------------------------------------------------------




15.2
DISCRETIONARY ADJUSTMENTS.    Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, consistent with Code Section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

15.3
GENERAL.    Any discretionary adjustments made pursuant to this Article 15 shall
be subject to the provisions of Section 16.2. To the extent that any adjustments
made pursuant to this Article 15 cause Incentive Stock Options to cease to
qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

Article 16    
AMENDMENT, MODIFICATION AND TERMINATION
16.1
AMENDMENT, MODIFICATION AND TERMINATION.    The Board or the Committee may, at
any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring stockholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
stockholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations. Without the prior approval of
the stockholders of the Company, the Plan may not be amended to permit: (i) the
exercise price or base price of an Option or SAR to be reduced, directly or
indirectly, (ii) an Option or SAR to be cancelled in exchange for cash, other
Awards, or Options or SARs with an exercise or base price that is less than the
exercise price or base price of the original Option or SAR, or (iii) the Company
to repurchase an Option or SAR for value (in cash or otherwise) from a
Participant if the current Fair Market Value of the Shares underlying the Option
or SAR is lower than the exercise price or base price per share of the Option or
SAR.

16.2
AWARDS PREVIOUSLY GRANTED.    At any time and from time to time, the Committee
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however:

(a)
Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or



22



--------------------------------------------------------------------------------




diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment or
termination (with the per-share value of an Option or SAR for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise or base price of such Award);
(b)
The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

(c)
Except as otherwise provided in Section 15.1, without the prior approval of the
stockholders of the Company, (i) the exercise price of an Option or base price
of a SAR may not be reduced, directly or indirectly, (ii) an option or SAR may
not be cancelled in exchange for cash, other Awards or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, and (iii) the Company may not repurchase
an Option or SAR for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Shares underlying the Option or SAR is lower
than the exercise price or base price per share of the Option or SAR; and

(d)
No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).

16.3
COMPLIANCE AMENDMENTS.    Notwithstanding anything in the Plan or in any Award
Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

Article 17    
GENERAL PROVISIONS
17.1
RIGHTS OF PARTICIPANTS.

(a)
No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan. Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).



23



--------------------------------------------------------------------------------




(b)
Nothing in the Plan, any Award Certificate or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any Participant’s service as a director or
consultant, at any time, nor confer upon any Participant any right to continue
as an employee, officer, director or consultant of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.

(c)
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or any of its Affiliates.

(d)
No Award gives a Participant any of the rights of a stockholder of the Company
unless and until Shares are in fact issued to such person in connection with
such Award.

17.2
WITHHOLDING.    The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The obligations of the Company under the Plan
will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the amount required to be withheld in accordance
with applicable tax requirements (up to the maximum individual statutory rate in
the applicable jurisdiction as may be permitted under then-current accounting
principles to qualify for equity classification), in accordance with such
procedures as the Committee establishes. All such elections shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

17.3
SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a)
General.    It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

(b)
Definitional Restrictions.    Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of



24



--------------------------------------------------------------------------------




the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Award upon a
Change in Control, Disability or separation from service, however defined. If
this provision prevents the payment or distribution of any amount or benefit, or
the application of a different form of payment of any amount or benefit, such
payment or distribution shall be made at the time and in the form that would
have applied absent the Change in Control, Disability or separation from service
as applicable.
(c)
Allocation among Possible Exemptions.    If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company shall determine which Awards or portions thereof will be subject to
such exemptions.

(d)
Six-Month Delay in Certain Circumstances.    Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Participant’s separation from service (or, if the
Participant dies during such period, within 30 days after the Participant’s
death) (in either case, the “Required Delay Period”); and (ii) the normal
payment or distribution schedule for any remaining payments or distributions
will resume at the end of the Required Delay Period. For purposes of this Plan,
the term “Specified Employee” has the meaning given such term in Code
Section 409A and the final regulations thereunder.

(e)
 Installment Payments.    If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of



25



--------------------------------------------------------------------------------




installment payments” has the meaning provided in Treas. Reg.
Section 1.409A-2(b)(2)(iii) (or any successor thereto).
(f)
Timing of Release of Claims.    Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within sixty (60) days after the date of termination of the
Participant’s employment; failing which such payment or benefit shall be
forfeited. If such payment or benefit is exempt from Section 409A of the Code,
the Company may elect to make or commence payment at any time during such 60-day
period. If such payment or benefit constitutes Non-Exempt Deferred Compensation,
then, subject to subsection (c) above, (i) if such 60-day period begins and ends
in a single calendar year, the Company may make or commence payment at any time
during such period at its discretion, and (ii) if such 60-day period begins in
one calendar year and ends in the next calendar year, the payment shall be made
or commence during the second such calendar year (or any later date specified
for such payment under the applicable Award), even if such signing and
non-revocation of the release occur during the first such calendar year included
within such 60-day period. In other words, a Participant is not permitted to
influence the calendar year of payment based on the timing of signing the
release.

(g)
Permitted Acceleration.    The Company shall have the sole authority to make any
accelerated distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).

17.4
UNFUNDED STATUS OF AWARDS.    The Plan is intended to be an “unfunded” plan for
incentive and deferred compensation. With respect to any payments not yet made
to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.

17.5
RELATIONSHIP TO OTHER BENEFITS.    No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan. Nothing contained in the
Plan will prevent the Company from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

17.6
EXPENSES.    The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

17.7
TITLES AND HEADINGS.    The titles and headings of the Sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

17.8
GENDER AND NUMBER.    Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.



26



--------------------------------------------------------------------------------




17.9
FRACTIONAL SHARES.    No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

17.10
GOVERNMENT AND OTHER REGULATIONS.

(a)
Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b)
Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any Participant receiving or purchasing Shares pursuant to an Award shall make
such representations and agreements and furnish such information as the
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the 1933 Act or applicable state or foreign law or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law, regulation or requirement.

17.11
GOVERNING LAW.    To the extent not governed by federal law, the Plan and all
Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.

17.12
SEVERABILITY.    In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

17.13
NO LIMITATIONS ON RIGHTS OF COMPANY.    The grant of any Award shall not in any
way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for



27



--------------------------------------------------------------------------------




such lawful consideration as the Committee may specify, upon the condition or
understanding that the Affiliate will transfer such Shares to a Participant in
accordance with the terms of an Award granted to such Participant and specified
by the Committee pursuant to the provisions of the Plan.
The foregoing is hereby acknowledged as being the CatchMark Timber Trust, Inc.
2017 Incentive Plan as adopted by the Board on April 12, 2017 and approved by
the Company’s stockholders on [____], 2017.


CATCHMARK TIMBER TRUST, INC.




By:                        
Name:    
Title:    
 


28

